Order entered January 9, 2013




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-12-00987-CR

                         CHARLES EDWARD WILLIAMS, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. F12-54675-K

                                           ORDER
        The Court REINSTATES the appeal.

        On December 20, 2012, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On January 2, 2013, we received appellant’s brief, together

with an extension motion. Therefore, we conclude findings are no longer necessary and we

VACATE the December 20, 2012 order requiring findings.

        We GRANT the January 2, 2013 extension motion and ORDER appellant’s brief filed as

of the date of this order.




                                                     /s/   DAVID W. EVANS
                                                           JUSTICE